Name: Decision No 1753/2000/EC of the European Parliament and of the Council of 22 June 2000 establishing a scheme to monitor the average specific emissions of CO2 from new passenger cars
 Type: Decision_ENTSCHEID
 Subject Matter: land transport;  organisation of transport;  deterioration of the environment;  environmental policy
 Date Published: 2000-08-10

 Avis juridique important|32000D1753Decision No 1753/2000/EC of the European Parliament and of the Council of 22 June 2000 establishing a scheme to monitor the average specific emissions of CO2 from new passenger cars Official Journal L 202 , 10/08/2000 P. 0001 - 0013Decision No 1753/2000/EC of the European Parliament and of the Councilof 22 June 2000establishing a scheme to monitor the average specific emissions of CO2 from new passenger carsTHE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 175(1) thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the Economic and Social Committee(2),After consulting the committee of the Regions,Acting in accordance with the procedure laid down in Article 251 of the Treaty(3), and in the light of the joint text approved by the Conciliation Committee on 9 March 2000,Whereas:(1) The ultimate objective of the UN Framework Convention on Climate Change is to achieve stabilisation of greenhouse gas concentrations in the atmosphere at a level such as to avoid the risk of dangerous anthropogenic interference with the climate system. The Kyoto Protocol to that Framework Convention agreed at the December 1997 Kyoto Conference makes provision for a reduction in the level of greenhouse gas concentrations.(2) Under the Kyoto Protocol, the Community has accepted the target of reducing its emissions during the period 2008 to 2012 in respect of a series of greenhouse gases by 8 % relative to 1990 levels.(3) The Kyoto Protocol requires the Parties referred to in Annex I to the Protocol to have made demonstrable progress in achieving their commitments by 2005.(4) Decision 93/389/EEC(4) established a mechanism to monitor Community emissions of CO2 and other greenhouse gases.(5) In recognition of the importance of passenger cars as a source of CO2 emissions, the Commission has proposed a Community strategy to reduce CO2 emissions from passenger cars and to improve fuel economy. In its Conclusions of 25 June 1996 the Council welcomed the Commission's approach.(6) The European Parliament and the Council have formulated an objective of 120 g/km (5 litres/100 km for petrol engines and 4,5 litres/100 km for diesel engines) as a mean value for CO2 emissions in 2005 (2010 at the latest).(7) The Commission is in the process of carrying out studies aimed at drawing up, as soon as possible, appropriate proposals on harmonised procedures for measuring the specific CO2 emissions from vehicles of category N1 pursuant to Annex II to Council Directive 70/156/EEC of 6 February 1970 on the approximation of the laws of the Member States relating to the type-approval of motor vehicles and their trailers(5).(8) The specific emissions of CO2 from new passenger cars are measured on a harmonised basis in the Community according to the methodology laid down in Council Directive 80/1268/EEC of 16 December 1980 relating to the carbon dioxide emissions and the fuel consumption of motor vehicles(6).(9) It is necessary to establish objective procedures to monitor the specific emissions of CO2 from new passenger cars sold throughout the Community in order to verify the effectiveness of the Community strategy, as referred to in the Commission communication of 20 December 1995, as well as the implementation of commitments formally undertaken by car manufacturers' organisations. This Decision will provide such a scheme. The Commission has announced that it will consider as soon as possible the need for a legal framework for the agreements to be entered into in the future with the car manufacturers' organisations including measures to be taken in the event of the failure of such agreements to work.(10) For the purpose of this Decision, only official data that is consistent with Directive 70/156/EEC should be collected by the Member States.(11) Directive 70/156/EEC provides that manufacturers are to issue a certificate of conformity which must accompany each new passenger car and that Member States are to permit the registration and entry into service of a new passenger car only if it is accompanied by a valid certificate of conformity.(12) This Decision is not intended to harmonise national vehicle registration systems but to build on them in order to ensure the compilation of a minimum set of data required to allow the proper functioning of a Community scheme to monitor the average specific emissions of CO2 from new passenger cars.(13) It is desirable to include all new alternatively powered passenger cars which fall within the scope of Directive 70/156/EEC.(14) Such a monitoring scheme should only apply to those new passenger cars which are to be registered for the first time in the Community and have not been registered previously elsewhere.(15) It is necessary to maintain contacts between the Commission and Member States as regards the control of quality of data in order to assure an adequate implementation of this Decision,HAVE ADOPTED THIS DECISION:Article 1This Decision establishes a scheme to monitor the average specific emissions of CO2 from new passenger cars registered in the Community. It applies only to those passenger cars which are being registered in the Community for the first time and have not been registered previously elsewhere.Article 2For the purposes of this Decision:1. "passenger car" means any motor vehicle of category M1, as defined in Annex II to Directive 70/156/EEC and which falls within the scope of Directive 80/1268/EEC. It does not include vehicles falling under the scope of Directive 92/61/EEC(7) and special purpose vehicles as defined in the second indent of Article 4(1)(a) of Directive 70/156/EEC;2. "newly registered car" means a passenger car registered for the first time in the Community. It specifically excludes those vehicles which are re-registered in a second Member State or have been registered previously outside the Community;3. "certificate of conformity" means the certificate, referred to in Article 6 of Directive 70/156/EEC;4. "specific emissions of CO2" means those of a given passenger car, measured in accordance with Directive 80/1268/EEC and set out in Annex VIII to Directive 70/156/EEC and attached to type-approval documentation;5. "manufacturer" means the person or body responsible to the approval authority for all aspects of the type-approval process and for ensuring conformity of production. It is not essential that the person or body is directly involved in all stages of the construction of the vehicle, system, component or separate technical unit which is the subject of the approval process;6. "make" means the trade name of the manufacturer and is that which appears on the certificate of conformity and the type-approval documentation;7. "maximum net power of new passenger cars" means the maximum engine power stated on the certificate of conformity and the type-approval documentation and measured in accordance with Directive 80/1269/EEC(8);8. "mass" means the mass of the car with bodywork in running order as stated in the certificate of conformity and the type-approval documentation, and defined in Section 2.6 of Annex I to Directive 70/156/EEC;9. "engine capacity" means the engine capacity as stated on the certificate of conformity and the type-approval documentation;10. "fuel type" means the fuel for which the car was originally type-approved and is that which appears on the certificate of conformity and the type-approval documentation;11. "registration file" means an electronic file containing information relating to the registration of an individual passenger car;12. "type", "variant" and "version" mean the differentiated vehicles of a given make that are declared by the manufacturer, as described in Annex II(B) to Directive 70/156/EEC, and uniquely identified by type, variant and version alphanumeric characters;13. "alternatively powered vehicle" means any motor vehicle of category M1 as defined in Annex II (B) to Directive 70/156/EEC and which does not fall under the scope of Directive 80/1268/EEC;14. "type-approval documentation" means the information package containing the information folder, type-approval certificate and test results that are circulated between the national type-approval authorities in accordance with Article 4(5) and (6) of Directive 70/156/EEC.Article 31. For the purposes of establishing the scheme referred to in Article 1, Member States shall collect the information described in Annex I for each car referred to in that Article which is registered in their territory.2. Member States shall be permitted to take the information referred to in paragraph 1 from either Community type-approval documentation or the certificate of conformity.3. Member States shall be responsible for the validation and quality of the data that they collect. Member States shall take into consideration the potential sources of error described in Annex II, take steps to minimise those errors and communicate to the Commission an assessment, by statistical analysis or otherwise, of the proportion of incorrect data together with the report referred to in Article 4(4).4. Member States shall take steps to improve the quality of the data that they collect and, on request by the Commission, shall inform it thereof. On the basis of this information the Commission may, in consultation with the Member State concerned, propose to that Member State measures to further improve the quality of data which the Member State shall consider. On this basis, the Member State shall inform the Commission of the further steps which, if appropriate, it will take to improve the quality of data.Article 41. In each calendar year Member States shall determine the following according to the methods described in Annex III, both by manufacturer and for the total of all manufacturers:(a) for each separate fuel type:(i) the total number of newly registered passenger cars, as specified in Annex III(1);(ii) the average specific emissions of CO2 for newly registered passenger cars, as specified in Annex III(2);(b) for each fuel type and for each distinct CO2 emission category specified in Annex III(3):(i) the number of newly registered passenger cars;(ii) the average specific emissions of CO2, as specified in Annex III(3), second subparagraph;(c) for each fuel type and for each distinct mass category specified in Annex III(4):(i) the number of newly registered passenger cars;(ii) the average specific emissions of CO2, as specified in Annex III(4), third subparagraph;(iii) the average mass, as specified in Annex III(4), second subparagraph(9);(d) for each fuel type, and for each distinct maximum net power category specified in Annex III(5):(i) the number of newly registered passenger cars;(ii) the average specific emissions of CO2, as specified in Annex III(5), third subparagraph;(iii) the average maximum net power, as specified in Annex III(5), second subparagraph;(e) for each fuel type and for each distinct engine capacity category specified in Annex III(6):(i) the number of newly registered passenger cars;(ii) the average specific emissions of CO2, as specified in Annex III(6), third subparagraph;(iii) the average engine capacity, as specified in Annex III(6), second subparagraph.2. In addition, as regards alternatively powered vehicles, Member States shall determine the number of such vehicles which are registered in their territory.3. If the way in which the mass of vehicles registered in their territory is measured varies, Member States shall inform the Commission thereof.4. The information referred to in paragraphs 1 and 2 shall be transmitted annually to the Commission by the Member States. The first transmission shall take place no later than 1 July 2001. Subsequent transmissions shall be completed by 1 April for the monitoring data collected in the preceding calendar year. The data shall be transmitted in accordance with the format specified in Annex IV.5. On request from the Commission, the Member States shall also transmit the full set of data collected pursuant to Article 3.Article 5Member States shall designate a competent authority for the collection and communication of the monitoring information and shall inform the Commission thereof no later than six months after the entry into force of this Decision.Article 6Member States shall report to the Commission no later than six months after the entry into force of this Decision on how they intend to implement its provisions. On the basis of those reports, the Commission may seek further information or request, in consultation with Member States, that changes be made in the proposed method of implementation.Article 7The Commission shall report to the European Parliament and to the Council by 31 December 2002 at the latest on the operation of the monitoring scheme established by this Decision.Article 8The data collected under the monitoring system from the year 2003 onward shall serve as the basis for monitoring voluntary obligations to reduce emissions of CO2 from motor vehicles agreed between the Commission and the automobile industry and, where necessary, for their revision.Article 9For each calendar year, the Commission shall submit to the European Parliament and to the Council a report based on the monitoring data it receives from the Member States.Article 10The reports for intermediate target years and the final target years(10) will indicate whether the reductions are due to technical measures taken by the manufacturers or to other measures such as changes in consumer behaviour.Article 11This Decision is addressed to the Member States.Done at Luxembourg, 22 June 2000.For the ParliamentThe PresidentN. FontaineFor the CouncilThe PresidentJ. SÃ ³crates(1) OJ C 231, 23.7.1998, p. 6 andOJ C 83, 25.3.1999, p. 9.(2) OJ C 40, 15.2.1999, p. 8.(3) Opinion of the European Parliament of 17 December 1998 (OJ C 98, 9.4.1999, p. 240), Council Common Position of 23 February 1999 (OJ C 123, 4.5.1999, p. 13) and Decision of the European Parliament of 2 December 1999 (OJ C 194, 11.7.2000, p. 46). Council Decision of 16 May 2000 and Decision of the European Parliament of 17 May 2000.(4) Council Decision 93/389/EEC of 24 June 1993 for a monitoring mechanism of Community CO2 and other greenhouse gas emissions (OJ L 167, 9.7.1993, p. 31).(5) OJ L 42, 23.2.1970, p. 1. Directive as last amended by European Parliament and Council Directive 98/91/EC (OJ L 11, 16.1.1999, p. 25).(6) OJ L 375, 31.12.1980, p. 36. Directive as last amended by Commission Directive 93/116/EC (OJ L 329, 30.12.1993, p. 39).(7) Council Directive 92/61/EEC of 30 June 1992 relating to the type-approval of two or three-wheel motor vehicles (OJ L 225, 10.8.1992, p. 72). Directive as amended by the 1994 Act of Accession.(8) Council Directive 80/1269/EEC of 16 December 1980 on the approximation of the laws of the Member States relating to the engine power of motor vehicles (OJ L 375, 31.12.1980, p. 46). Directive as last amended by Directive 97/21/EC (OJ L 125, 16.5.1997, p. 31).(9) If the mass of a passenger car, which appears on the type-approved documentation or the certificate of conformity, is given by both a minimum and a maximum figure, Member States shall transmit only the figure which represents the maximum mass for that passenger car.(10) Commission recommendation 1999/125/EC (OJ L 40, 13.2.1999, p. 49),Commission recommendation 2000/303/EC (OJ L 100, 20.4.2000, p. 55) andCommission recommendation 2000/304/EC (OJ L 100, 20.4.2000, p. 57).ANNEX IData to be collected and transmitted by the Member States for the purposes of a CO2 monitoring scheme for new passenger carsWith regard to the operation of a Community-wide scheme to monitor the specific emissions of CO2 from new passenger cars, Member States will collect a minimum amount of information for each new passenger car that is registered in the Community for the first time. Only fuels and propulsion systems included in Community type-approval legislation are to be considered.The following data will be collected and stored by the Member States when a new passenger car is registered for the first time in the Community:- specific emissions of CO2 (g/km)- fuel type (e.g. petrol, diesel)- manufacturer- mass (kg)- maximum net power (kW)- engine capacity (cm3).ANNEX IIData quality and accuracy1. IntroductionManufacturers may differentiate their passenger car types into variants and further still into versions. For any given car the most accurate CO2 emissions data are those cited for the particular version to which the car belongs. For the purposes of the monitoring scheme Member States should collect, therefore, only "version-specific" data.2. Use of type-approval documentation as the source of monitoring data(a) Information that is to be used for CO2/cars monitoring purposes (or to be included in electronic databases for subsequent use in a CO2/cars monitoring scheme) must be extracted from the official "information package" accompanying the notification of the granting of type-approval as circulated by the national type-approval authorities in the Member States and as laid down in Directive 70/156/EEC.(b) The information package circulated by national type-approval authorities may contain data specific to several different versions. It is important, therefore, that the appropriate data for a new passenger car covered by the provisions of this Decision are correctly identified in the information package. The data for a specific version will, therefore, be selected on the basis of the vehicle's "type", "variant" and "version" numbers as they appear on the certificate of conformity. The certificate of conformity necessarily contains data relating to a specific version of a given car type.3. Potential sources of error(a) Extraction of version specific data from type-approval documentationThere are two important potential sources of error associated with the use of type-approval documentation as the source of monitoring data for the purposes of this Decision. The first may arise in the conversion of data contained in a paper format in the information folder into an electronic format for use in a database of type-approval data. This is most likely to arise from human error. The second concerns the correct extraction of data from electronic databases of type-approval data. Data for the correct version should be identified in such databases by the unique combination of type, variant and version numbers given on the certificate of conformity.(b) Transfer of data from the certificate of conformity into an electronic registration fileWhen data are taken from the certificate of conformity (paper) and entered into an electronic registration file during the registration of a new passenger car there is a risk that incorrect data might be entered. The most likely source is human error.(c) Automated transfer of data by the manufacturers to registration authoritiesIn some Member States manufacturers are asked to transfer data contained in the certificate of conformity to the registration authorities (or directly into registration files) by electronic means. There is of course a possibility that incorrect data are transferred and the systems should, therefore, be validated.ANNEX IIIMethodology for determining the CO2 monitoring information for new passenger carsThis Annex describes the monitoring information that is to be communicated to the Commission. The monitoring information is to be generated from the raw data collected during the first registration of new passenger cars (described in Annex I) according to the methods described below. The precise format in which this information should be communicated to the Commission is described in Annex IV.Only fuels and propulsion systems included in Community type-approval legislation are to be considered at the current time. Only information regarding new passenger cars which have not been registered previously within the Community are to be included in this monitoring scheme. Passenger cars which have been registered previously within the Community or elsewhere are specifically excluded from the previsions of this Decision.1. Numbers of newly registered passenger cars differentiated by fuel type (Nf)For each separate fuel type (e.g. petrol and diesel) Member States will determine the number of new passenger cars which have been registered for the first time within their territory. For each fuel type, f, the number of new passenger cars registered for the first time is represented as Nf.2. Average specific CO2 emissions of newly registered cars of a given fuel type (Sf,ave)The specific CO2 emission averaged over all newly registered cars of a given fuel type, (designated by Sf,ave) is calculated from the sum of the specific CO2 emissions of each individual newly registered car of a particular fuel type, Sf, divided by the number of newly registered cars of the same fuel type, Nf:>PIC FILE= "L_2000202EN.000702.EPS">3. The distribution of CO2 emissions from new passenger carsThe number of newly registered passenger cars of each fuel type which fall into each of the following CO2 emission categories is to be recorded. The CO2 emission categories are &lt; 60, 60-80, 81-100, 101-120, 121-140, 141-160, 161-180, 181-200, 201-250, 251-300, 301-350, 351-450, &gt; 450 g/km.In the number of new cars in a given CO2 emissions category, c, and fuel type, f, is given by Nf,c, then the average CO2 emissions of these vehicles Cf,c,ave, is calculated from the sum of the individual CO2 emissions Cf,c, of each new car divided by Nf,c:>PIC FILE= "L_2000202EN.000703.EPS">4. The mass distribution of new passenger carsFor each of the following mass categories, &lt; 650, 650-750, 751-850, 851-950, 951-1050, 1051-1150, 1151-1250, 1251-1350, 1351-1550, 1551-1750 and 1751-2000, 2001-2250, 2251-2500, 2501-2800 and &gt; 2800 kg, the number of newly registered passenger cars of a given fuel type, the average mass of these vehicles and also their average specific emissions of CO2 are to be recorded.If the number of new cars in a given mass category, m, and fuel type, f, is given by Nf,m, then the average mass of these vehicles Mf,m,ave, is calculated from the sum of the individual masses Mf,m, of each new car divided by Nf,m:>PIC FILE= "L_2000202EN.000704.EPS">If Sf,m is the specific emission of CO2 of individual cars in a particular mass category and fuel type then, by analogy, the average specific emission of CO2 of these vehicles is given by:>PIC FILE= "L_2000202EN.000705.EPS">5. The distribution of maximum net power of newly registered passenger carsFor each of the following maximum net power categories, &lt; 30, 30-40, 41-50, 51-60, 61-70, 71-80, 81-90, 91-100, 101-110, 111-120, 121-130, 131-140, 141-150, 151-160, 161-170, 171-180, 181-200, 201-250, 251-300, &gt; 300 kW, the number of newly registered passenger cars of a given fuel type, the average maximum net power of these vehicles and also their average specific emissions of CO2 are to be recorded.If the number of new cars in a given power range, p, and fuel type, f, is given by Nf,p, then the average maximum net power of these vehicles Pf,p,ave, is calculated from the sum of the individual maximum net power values Pf,p of each new car divided by Nf,p:>PIC FILE= "L_2000202EN.000801.EPS">If Sf,p is the specific emission of CO2 of individual cars in a particular maximum net power category and fuel type then, by analogy, the average specific emission of CO2 for these vehicles is given by:>PIC FILE= "L_2000202EN.000802.EPS">6. The distribution of engine capacity of newly registered passenger carsFor each of the following engine capacity categories, &lt; 700, 700-800, 801-900, 901-1000, 1001-1100, 1101-1200, 1201-1300, 1301-1400, 1401-1500, 1501-1600, 1601-1700, 1701-1800, 1801-1900, 1901-2000, 2001-2100, 2101-2200, 2201-2400, 2401-2600, 2601-2800, 2801-3000, 3001-3500, 3501-4500, &gt; 4500 cm3, the number of newly registered passenger cars of a given fuel type, the average engine capacity of these vehicles and also their average specific emissions of CO2 are to be recorded.If the number of new cars in a given engine capacity range, c, and fuel type, f, is given by Nf,c, then the average engine capacity of these vehicles Cf,c,ave, is calculated from the sum of the individual engine capacities, Cf,c of each new car divided by Nf,c:>PIC FILE= "L_2000202EN.000803.EPS">If Sf,c is the specific emission of CO2 of individual cars in a particular engine capacity category and fuel type then, by analogy, the average specific emission of CO2 for these vehicles is given by:>PIC FILE= "L_2000202EN.000804.EPS">ANNEX IVFormat of monitoring information to be transmitted to the CommissionThe following outlines the format in which the monitoring information, calculated according to the methodology in Annex III, should be communicated by the Member States to the Commission.1. Specific emissions of CO2 averaged over all newly registered passenger cars of a given fuel-typeFor each different fuel-type Member States will provide the number of newly registered passenger cars and the average specific CO2 emission of those cars. The data will be presented in tabulated form, as illustrated below, where the CO2 emissions values are to be given to the nearest whole number.>TABLE>2. Average specific emissions of CO2 by manufacturer and fuel typeThe data concerning all newly registered passenger cars are to be grouped by manufacturer and subdivided further by fuel type (e.g. petrol and diesel). For each subgroup Member States will present all average specific emissions of CO2 and the number of passenger cars on which it is based. The required information is to be transmitted in a tabulated form as shown below. Again the CO2 emissions values are to be given to the nearest whole number.>TABLE>3. The distribution of CO2 emissions in the new passenger car fleetFor each different fuel type Member States will provide the number of new passenger cars registered in each distinct CO2 emission category, by manufacturer and for the total of all manufacturers, according to the following format.>PIC FILE= "L_2000202EN.001001.EPS">4. The distribution of mass, power and engine capacity of new passenger carsThe vehicle characteristics of mass, power and engine capacity have been divided into classes and aggregated data for each class interval are to be communicated. The data required, by manufacturer and for the total of all manufacturers, concern the average property (mass, power, engine capacity) and the average specific emission of CO2 for the passenger cars in the class. The values of mass, power and engine capacity and specific emissions of CO2 are to be reported to the nearest whole number.>PIC FILE= "L_2000202EN.001101.EPS">>PIC FILE= "L_2000202EN.001201.EPS">>PIC FILE= "L_2000202EN.001301.EPS">